United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURIIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-23090 CARROLLTON BANCORP (Exact name of registrant as specified in its charter) MARYLAND 52-1660951 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7151 Columbia Gateway Drive, Suite A, Columbia, Maryland 21046 (Address of principal executive offices)(Zip Code) (410) 312-5400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesý Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§223.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes  No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 2,573,088 common shares outstanding at November 5, 2010 CARROLLTON BANCORP CONTENTS PART I - FINANCIAL INFORMATION PAGE Item 1. Financial Statements: Consolidated Balance Sheets as of September30, 2010 (unaudited) and December31, 2009 4 Consolidated Statements of Income for the Three and Nine Months Ended September30, 2010 and 2009 (unaudited) 5 Consolidated Statements of Shareholders’ Equity for the Nine Months Ended September 30, 2010 and 2009 (unaudited) 6 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 (unaudited) 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 PART II - OTHER INFORMATION 31 Item 1. Legal Proceedings 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Removed and Reserved 31 Item 5. Other Information 32 Item 6. Exhibits 32 PART I ITEM 1. FINANCIAL STATEMENTS CARROLLTON BANCORP CONSOLIDATED BALANCE SHEETS September 30, December31, (unaudited) ASSETS Cash and due from banks $ $ Federal funds sold and other interest bearing deposits Federal Home Loan Bank stock, at cost Investment securities: Available for sale Held to maturity (fair value of $6,465,274 and $7,516,198) Loans held for sale Loans, less allowance for loan losses of $5,046,256in 2010 and $4,322,604 in 2009 Premises and equipment Accrued interest receivable Bank owned life insurance Deferred income taxes Foreclosed real estate Other assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Federal funds purchased and securities sold under agreement to repurchase — Advances from the Federal Home Loan Bank Accrued interest payable Accrued pension plan Other liabilities SHAREHOLDERS’ EQUITY Preferred stock, par value $1.00 per share (liquidation preference of $1,000 per share) authorized 9,201 shares; issued and outstanding 9,201 in 2010 and 2009 (discount of $297,364 in 2010 and $358,778 in 2009) Common stock, par $1.00 per share; authorized 10,000,000 shares; issued and outstanding 2,573,088 in 2010 and 2,568,588 in 2009 Additional paid-in capital Retained earnings Accumulated other comprehensive income (2,603,771 ) (3,623,860 ) $ $ See accompanying notes to consolidated financial statements. 4 CARROLLTON BANCORP CONSOLIDATED STATEMENTS OF INCOME Three Months Ended September30, Nine Months Ended September30, (unaudited) (unaudited) (unaudited) (unaudited) Interest income: Loans $ Investment securities: Taxable Nontaxable Dividends Federal funds sold and interest-bearing deposits with other banks Total interest income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Electronic banking fees Mortgage-banking fees and gains Brokerage commissions Service charges on deposit accounts Other fees and commissions Security (losses) gains, net ) (243,927 ) (1,081,209 ) (234,840 ) Total noninterest income Noninterest expenses: Salaries Employee benefits Occupancy Professional services Furniture and equipment Lease buyout – branch — (108,153 ) — (108,153 ) Other operating expenses Total noninterest expenses Income (loss) before income taxes (1,068,249 ) (132,849 ) Income tax provision (benefit) (474,736 ) (52,641 ) (223,809 ) Net income $ $ ) $ $ Preferred stock dividends and discount accretion Net income available to common shareholders $ $ ) $ ) $ ) Basic net income per common share $ $ ) $ ) $ ) Diluted net income per common share $ $ ) $ ) $ ) See accompanying notes to consolidated financial statements. 5 CARROLLTON BANCORP CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY For the Nine Months Ended September 30, 2010 and 2009 (unaudited) Preferred Stock Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income Comprehensive Income Balance December31, 2009 $ $
